DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 7, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsumoto (US 20100302463 A1).
Regarding claim 1, Matsumoto teaches a projector (100; Fig. 1) that modulates and projects light emitted from a light source (1), the projector (100) comprising: a first cooling target (2); a cooling device configured to cool the first cooling target (2); and an exterior housing (101 and 102) accommodating the first cooling target (2) and the cooling device, wherein the cooling device includes a first circulation device (4) in which working fluid circulates, a second circulation device (5) in which a liquid refrigerant circulates, and a heat exchanger (43) in which both of the working fluid and the liquid refrigerant flow, the first circulation device (4) includes: a first compressor (41) configured to compress the working fluid in a gas phase; a condenser (42) configured to condense the working fluid in the gas phase compressed by the first compressor (41) into the working fluid in a liquid phase; a first expander (48) configured to decompress the working fluid in the liquid phase condensed by the condenser (42) and change the working fluid in the liquid phase to the working fluid in a mixed phase of the liquid phase and the gas phase; and a first evaporator (43, 44, and/or 45) configured to change the working fluid flowed from the first expander (48) to the working fluid in the gas phase with heat transferred from the first cooling target (2), and configured to discharge the changed working fluid in the gas phase to the first compressor (41), the second circulation device (5) includes a first heat receiver heat-transferably connected to the first cooling target (2), the liquid refrigerant flowing on an inside of the first heat receiver, and the heat exchanger (43) includes a first channel in which the working fluid having flowed in the first expander (48) flows, and a second channel in which the liquid 
Regarding claim 4, Matsumoto further teaches the first evaporator (43, 44, and/or 45) and the heat exchanger (43) are integrated (Fig. 1), and the first evaporator (43, 44, and/or 45) changes the working fluid flowing in the first channel to the working fluid in the gas phase with the heat transferred from the first cooling target (2) and heat of the liquid refrigerant flowing in the second channel (Fig. 1).
Regarding claim 7, Matsumoto further teaches a component (1) to be cooled different from the first cooling target (2), wherein the second circulation device (5) includes a second heat receiver heat-transferably connected to the component to be cooled, the liquid refrigerant flowing on an inside of the second heat receiver (Fig. 1).
Regarding claim 12, Matsumoto further teaches a light modulator configured to modulate the light emitted from the light source (1), wherein the first cooling target (2) is the light modulator ([0026]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Itsuki (US 20100118279 A1).
Regarding claim 2, Matsumoto further teaches the first evaporator (43, 44, and/or 45) cools a cooling gas in the housing and cools the first cooling target (2; [0044]).
Matsumoto does not explicitly teach a housing in which the first cooling target (2) and the first evaporator (43, 44, and/or 45) are disposed.
Itsuki teaches a housing (HM and NM) in which the first cooling target (10) and the first evaporator (11A) are disposed.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsumoto with Itsuki; because it prevents the hot air from the heat radiator/condenser interfering with the cool air from the heat absorber/evaporator.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Cool (US 20160377349 A1).
Regarding claim 3, Matsumoto does not explicitly teach the heat exchanger includes a channel housing in which the first channel and the second channel are provided, and the second channel is a space surrounding the first channel.
Cool teaches a heat exchanger (10) includes a channel housing in which the first channel and the second channel are provided, and the second channel is a space surrounding the first channel (Fig. 12A-20B, [0002]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Nishijima (US 20090266098 A1).
Regarding claim 10, Matsumoto does not explicitly teach a power supply device configured to supply electric power, wherein the component to be cooled is the power supply device.
Nishijima teaches liquid cooling the power supply (351, 1351) along with other optical components (11, 1-3, 102; Fig. 9 and 12).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsumoto with Nishijima; because it prevents the power supply from overheating. 

Allowable Subject Matter
Claims 5, 6, 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the closest prior art references, Matsumoto, Itsuki, Cool, and Nishijima, do not teach, by themselves or in combination with one another, “the first circulation device includes: a second expander configured to decompress the working fluid decompressed by the first expander; a second evaporator configured to change the working fluid flowing from 
Claims 6 and 9 depend on claim 5, directly or indirectly; hence they are also allowable.

Regarding claim 8, the closest prior art references, Matsumoto, Itsuki, Cool, and Nishijima, do not teach, by themselves or in combination with one another, “a component to be cooled different from the first cooling target wherein the first circulation device includes a second heat receiver heat-transferably connected to the component to be cooled the working fluid flowing on an inside of the second heat receiver, and the second heat receiver is disposed in a path from the first expander to the first compressor in a flowing direction of the working fluid.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 8 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claim 11 depends on claim 8; it is also allowable.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:


Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882